Citation Nr: 1140519	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-31 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from November 20, 2003 to May 11, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a 30 percent evaluation for PTSD, effective November 20, 2003 (the date on which his original claim for VA compensation for this psychiatric disability was received by VA).  The Veteran appeals the initial evaluation assigned.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for his service-connected psychiatric disability for separate periods of time, from November 20, 2003, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  During the course of the appeal, an August 2005 rating decision assigned a 50 percent evaluation for PTSD, effective November 20, 2003.  A subsequent rating decision dated in July 2006 awarded a 100 percent schedular evaluation for PTSD, effective May 12, 2006.  Thus, as the maximum rating has been awarded, the only issue remaining in contention is the propriety of the initial 50 percent evaluation for PTSD for the period from November 20, 2003 to May 11, 2006.  

The agency of original jurisdiction over the current appeal is now the Houston, Texas, VA Regional Office (RO).  In May 2009, the Veteran and his representative appeared at the San Antonio, Texas, VA satellite office to present evidence and oral testimony in support of the appeal at a hearing conducted before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In April 2011, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion from the Secretary of VA and the appellant to vacate a November 2010 Board decision denying the claim for an evaluation greater than 50 percent for PTSD for the period from November 20, 2003 to May 11, 2006, on the basis that the claim was adjudicated using obsolete rating criteria.  The matter was remanded by the Court for readjudication using current rating criteria and is now before the Board for appellate review in compliance with the April 2001 Court order.


FINDINGS OF FACT

For the period from November 20, 2003 to May 11, 2006, the Veteran's service-connected PTSD was manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD from November 20, 2003 to May 11, 2006 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (West 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Initially, the Board notes that the issue now on appeal flows from a July 2004 rating decision that established service connection for PTSD.  The Veteran filed his claim for VA compensation for this disability in November 2003 and was provided with notice of the VCAA as it pertained to his claim in a letter dated in January 2004.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  All records that are obtainable that are relevant to showing the state of the Veteran's psychiatric disorder for the period from November 20, 2003 to May 11, 2006 have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  These include clinical records from VA, lay witness statements, law enforcement records, and employment records.  Furthermore, the Veteran has been given the opportunity to present oral testimony in support of his claim at a May 2009 hearing before the Board.  Lastly, following the April 2011 remand by the Court, in August 2011 he was notified that he had a 90-day opportunity to submit additional evidence in support of his claim.  He responded in August 2011, affirming that he had no further evidence to submit and requested that the Board adjudicate his appeal.

Therefore, in view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his claim.  VA has fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this, and in other cases, only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  


Factual background and analysis: Entitlement to an initial rating in excess of 50 percent for PTSD from November 20, 2003 to May 11, 2006.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the time of an initial rating - a practice known as "staged" ratings.

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2011).

As relevant to the issue on appeal, a 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. §4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

The Board will restrict its review of the clinical evidence pertaining to treatment and evaluation of the Veteran's PTSD for the period from November 20, 2003 (the date on which he filed his original claim for VA compensation for PTSD and the effective date of the grant of service connection and assignment of the initial 50 percent evaluation) to May 11, 2006 (the day prior to the effective date of the 100 percent schedular evaluation awarded for PTSD).

When evaluating the Veteran's ability to establish and maintain relationships with people during the pertinent time period, the evidence shows the Veteran had conflicts with supervisors and some co-workers but was able to maintain relationships with other co-workers.  He did not keep in contact with his children but he maintained a relationship with his mother during the entire appeal period. Additionally, there is evidence of record showing he had close personal relationships with several girlfriends during the appeal period.  There are police records of non-physical verbal altercations with a neighbor in 2004, which were resolved through the judicial system. 

In a March 2004 statement, the appellant's ex-girlfriend described her relationship with the Veteran, which involved communicating with the Veteran mostly through Christmas cards and telephone calls in the last ten years.  He did not have a relationship with their son.  The witness letter demonstrates that the Veteran possessed the ability to maintain a relationship with his ex-girlfriend. 

In May 2004, the Veteran reported he was living with his mother.  He had six children but had no contact with them.  He did not attend church.  He reported he had very few friends because he had problems controlling his temper, but did not deny that he had friends. 

In January 2006, a VA clinician reported that the Veteran had serious estrangement problems and a restricted range of affect.  However, the clinician also wrote that the Veteran was not socially isolated as he maintained intimate personal relationships with several women.  

In June 2009, the Veteran submitted a statement from a co-worker who reported that she had known the Veteran since 1998.  She wrote that the Veteran was counseled in 2003 for non-sexual harassment of a co-worker.  The same year, the Veteran had constant problems with his supervisor due to resentment, noncompliance in following orders, and attitude problems.  In March 2004, the Veteran was moved to a new assignment, where he shortly afterwards got into a confrontation with his supervisor.  In January 2005, the Veteran was put in a semi-isolated workspace with limited contact with other employees, where he eventually worked in near-complete isolation until finally retiring in May 2008. 

The Board finds that the above evidence demonstrates that for the period from November 20, 2003 to May 11, 2006, the Veteran was able to establish and maintain effective relationships with his mother and some co-workers, and that he was able to have personal relationships with girlfriends and a small group of friends.  It does not indicate that he had social impairment that rendered him unable to function independently, appropriately and effectively, such that he meets the criteria for a 70 percent evaluation.  Thusly, the Board finds this symptomatology more nearly approximates, at most, the criteria for the 50 percent evaluation that is currently assigned.  

The service-connected PTSD is also productive of problems with the Veteran's employment.  Significantly, however, the Veteran was able to maintain full-time employment during the entire appeal period.  There is no indication that the Veteran's employment was marginal at any time during the appeal period.  The Veteran's restriction in employment appears, to a certain extent, connected to a work-related ankle injury for which accommodations had to be found.  The Board finds the service-connected PTSD is productive of impairment that more closely approximates the criteria for a 50 percent evaluation during the entire appeal period. 

In November 2003, the Veteran informed a clinician that he had increased anger and irritability and had to be moved around a great deal at his civil service job because of multiple complaints and grievances. 

In April 2004, the Veteran reported that he had maintained his civil service job but had to move around frequently due to interpersonal difficulties on the job. 

In May 2004, the Veteran informed a clinician that he was working as a supply clerk and liked the job because it kept him busy.  Also in May 2004, a clinician recorded that the Veteran was a witness in an EEO complaint at work and feared reprisals from a supervisor because he testified against her. 

In December 2004, the Veteran informed a clinician that stress at work was starting to overwhelm him.  He was seeking a transfer and was not doing anything.  A supervisor whom he intensely disliked wanted him to work in a warehouse against doctor's orders.  Other evidence in the claims file indicates that the doctor's orders pertained to a right ankle injury the Veteran had previously sustained at work, but not to his PTSD. 

In February 2005, it was noted that the Veteran reported he was improving and experienced less anger.  He was permitted to work alone and was left to himself. 

In July 2005, the Veteran reported that he occasionally experienced outbursts of anger at work, which compelled him to take leave for the remainder of the day. 

Correspondence dated in September 2005 from the United States Department of Labor and related medical evidence in the Veteran's claims file show that he was only able to perform sedentary work with limited walking.  The Veteran was employed at Ft. Sam Houston in a job whose duties involved physical movement.  The Veteran's only disability for which the employer was responsible for accommodating was his right ankle fracture with subsequent traumatic arthritis. 

In October 2005, the Veteran informed a clinician that he felt he was going to be moved to a more isolated position at work, to which he indicated having no objections as he just wanted to be left alone because he was constantly arguing with his supervisors and felt like he was being sidelined at work with no prospects for advancement.

A March 2006 e-mail, which was apparently from the Veteran's employer, indicates that the Veteran's employment position had been abolished due to a workload change and the Veteran and another employee were being reassigned.  There was no indication in the e-mail that the Veteran was being moved due to psychiatric problems.

In November 2006, a clinician opined that the Veteran's primary problem was that his difficulties with managing and controlling his anger were adversely affecting work. 

In support of his claim, the Veteran submitted copies of numerous leave requests from his employment.  This evidence indicates that the Veteran frequently requested leave.  The evidence does not indicate that the requests for leave were due to the Veteran's PTSD.  There were 7 requests for leave due to "appointments," 10 requests for leave due to "sick," 10 requests for leave for doctor's appointments, 12 requests for leave for annual leave; 10 requests for leave for personal matters, 4 requests for leave for "VA," and 10 requests for leave for physical therapy for the Veteran's lower extremity. 

Again, as set out above, the Board finds the service-connected PTSD is productive of occupational impairment that more closely approximates the criteria for a 50 percent evaluation during the entire appeal period. The fact that the Veteran was gainfully employed during the entire appeal period and that employment was not marginal, weighs against finding that the service-connected PTSD produced a level of occupational impairment that meets the criteria for a 70 percent evaluation.  While acknowledging that the Veteran is certainly impaired by PTSD in his social and occupational spheres, and that he evidently experienced a measure of impaired impulse control as indicated by his documented altercations with his neighbors, co-workers, and supervisors, the facts nevertheless establish that for the time period at issue, he was demonstrably able to work in a full-time job and adapt, though with some difficulty, to the stressful circumstances of being in a workplace setting.  He was also not completely isolated and estranged from the community at large during the relevant time period.  

The Board notes that a Global Assessment of Functioning (GAF) scale score of 45 was assigned at the time of the April 2004 VA examination.  The Veteran informed the examiner that he had to move around frequently at his civil service job because of interpersonal difficulties.  He had been employed in the civil service since 1979.  He worked as a supply clerk and had to move frequently because of interrelational difficulties with coworkers and supervisors.  (At this juncture, the Board notes that the Veteran has presented allegations of a prior history of violent behavior.  However, as none of these alleged incidents of violence occurred during the appeal period, it is inappropriate to consider them in the adjudication of the current claim.)  The pertinent Axis I diagnosis was PTSD with an assigned GAF score of 45. 

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Under the DSM IV, GAF scores of 50 or below contemplate an inability to work.
 
It is not apparent upon what basis the examiner who conducted the April 2004 examination assigned the GAF of 45.  The Board finds as a factual matter, however, that it was not on the basis of an inability, on the part of the Veteran, to hold employment.  As set out above, the evidence demonstrates that the Veteran maintained steady full-time employment during the entire appeal period and there is no indication that his employment was marginal.  The Board thus finds that this single notation of a 45 GAF score is insufficient by itself to support the assignment of an increased rating.  The Board further notes that other GAF scores which were assigned somewhat contemporaneously have indicated a higher level of functioning.  A GAF of 55 was assigned in May 2004 and also in August 2004.  When these GAF scores are combined with the fact that the Veteran maintained employment, the Board finds the GAF evidence of record more nearly approximates a 50 percent rating under the pertinent Diagnostic Code on the basis of PTSD-related disturbances of motivation and mood with associated difficulty in establishing and maintaining effective work and social relationships.  

In November 2003 the Veteran informed a clinician that he had a history of multiple legal issues including assaults and felonies but none of them were current.  The last incident was in 2002. 

A May 2004 VA clinical record reveals the Veteran reported a history of violent behavior but this was apparently in the past.  He referenced having been in jail half his life.  However, the only dates provided for the incidents were in the 1970's.  He also referenced getting into two fights at work, kicking one coworker in the knee and being accused of harassing a coworker in a non-sexual way.  No dates were provided for the incidents involving the coworkers.  There is no indication in the claims file that the Veteran was ever punished for an assault on a coworker. 

In August 2004, the Veteran informed a clinician that he was experiencing several life stressors involving accusations of harassing a co-worker, a dispute with a neighbor, and a lawsuit related to the placement of a fence at his mother's house.  A GAF of 55 was assigned.  Although a history of violent behavior was noted, there was no indication that the violent behavior occurred during the pertinent time period. 

In August 2004, a clinician recorded the Veteran expressing homicidal ideation towards a neighbor because the man had allegedly been harassing the Veteran's mother for over two decades.  The most recent controversy involved the placement of a gate which was over a property line and a tree limb.  However, the clinician determined that there was no immediate danger presented by the Veteran as he appeared stable and had assured the clinician that he would allow litigation to take its course before doing anything rash.  The clinical report shows that the Veteran had not been threatening to the clinician and that the Veteran had a stable 28-year work history with no violent incidents. 

A police report, dated in August 2004, reveals the Veteran and a neighbor were involved in a dispute over the placement of a fence.  The same month, the parties came to a joint agreement to stop harassing each other. 

Vet Center records and certificates show that the Veteran completed an anger management course in March 2005. 

In May 2009, the Veteran testified that he had had problems with the police but this was way back when he came back from Vietnam.  He testified that he was not totally isolated at work as he still had to work around other people.  He retired from work during the previous year.  For approximately eight years he was working in a room with only one other person performing clerical work in a very isolated environment.  He reported that he filed a lot of EEO complaints while employed. 

As previously stated, the Board finds that the Veteran's self-reported incidents of violence, even if true, had occurred outside the appeal period and thus have no bearing on the rating to be assigned for the relevant time period between November 2003 and May 2006. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered as being part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Board finds that a claim for a TDIU has not been raised by the record as the Veteran remained employed on a full-time basis during the pertinent time period at issue. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his PTSD for the period from November 20, 2003 to May 11, 2006.  Ordinarily, the VA schedule for rating disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule shows that the rating criteria accurately describe the Veteran's disability level and symptomatology  (i.e., social and occupational problems). 

Further, 38 C.F.R. § 4.1 (2011) specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that his service-connected manifestations of PTSD have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the rating schedule impractical or inadequate.  The Veteran has not been psychiatrically hospitalized for PTSD during the pertinent time period.  The Veteran remained employed on a full-time basis during the appeal period and there is no indication that this employment was marginal.  Accordingly, further consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial rating in excess of 50 percent for PTSD from November 20, 2003 to May 11, 2006 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


